        Case 4:20-cv-00448-BSM Document 11 Filed 04/30/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

NORDIC BULK CARRIERS A/S                                                      PLAINTIFF

v.                         CASE NO. 4:20-CV-00448-BSM

LALUMINA LLC                                                             DEFENDANT

                                        ORDER

      This case is dismissed with prejudice pursuant to the notice of dismissal filed by

Nordic Bulk Carriers A/S [Doc. No. 10]. See Fed. R. Civ. P. 41(a)(1)(A)(i).

      IT IS SO ORDERED, this 30th day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
